02/28/2022



                                                                                 Case Number: DA 21-0637




          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                NO. DA 21-0637


VERNON HOVEN,
                               Appellant,
-vs-

DANIEL WADDELL,
                               Appellee.


  ORDER GRANTING APPELLANT’S MOTION FOR EXTENSION OF
              TIME TO FILE OPENING BRIEF

       Pursuant to unopposed motion, and good cause appearing;

       IT IS HEREBY ORDERED that Appellant is granted an additional thirty

(30) days from February 26, 2022, up to and including March 28, 2022, to file his

opening brief.




                                        1                            Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                         February 28 2022